DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 24 January 2022. Claims 1, 11 and 21-22 are pending in the application; claims 1 and 11 are amended; claims 2-10 and 12-20 are cancelled; and claims 21-22 are new.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

the uplink grant is a uplink grant for indicating to a HARQ entity of the user equipment; 
there is no aperiodic channel state information (CSI) requested for designated physical uplink shared channel (PUSCH) transmission; 
the MAC PDU comprises zero media access control service data unit (MAC SDU); and 
the MAC PDU comprises only a periodic buffer status report (BSR), and 
there is no data available for any logical channel group (LCG); or 
the MAC PDU comprises only a padding BSR.”
The feature, “the uplink grant is a uplink grant for indicating to a HARQ entity of the user equipment” is unclear for a couple of reasons. First, the terms “for indicating to a HARQ entity of the user equipment” appear to recite the intended use of the grant and it is unclear how these terms limit the claimed invention. Second, said terms appear to omit definition of what the uplink grant is indicating “to the HARQ entity”. Third, because of this, the feature “the uplink grant is an uplink grant” seems redundant and of course an uplink grant is an uplink grant. Methods are only limited by the positively recited method steps and special processor implemented apparatuses are only limited by positively recited functions; as such, the features, “the uplink grant is a uplink grant for indicating to a HARQ entity of the user equipment” render the scope of the independent claims indefinite.
Further, it is unclear which of the list of features, “there is no aperiodic channel state information (CSI) requested for designated physical uplink shared channel (PUSCH) transmission; the MAC PDU comprises zero media access control service data unit (MAC SDU); and the MAC PDU comprises only a periodic buffer status report (BSR), and there is no data available for any logical channel group (LCG); or the MAC PDU comprises only a padding BSR.” are required to satisfy the claim. Based on the alternative language recited “or”, it appears that only “the MAC PDU comprises only a 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Google et al. “Flush HARQ buffer upon skipping a UL transmission”; 3GPP TSG-RAN WG2 #101bis, Sanya, P.R. China, 16-20 April, 2018, R2-1805169, hereafter D1 in view of 3GPP TS 38.321 V 15.1.0 (2018-03) 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Medium Access Control (MAC) protocol specification (Release 15).

Regarding claim 1, D1 discloses a method for hybrid automatic repeat request (HARQ) buffer clearing, wherein the method is applied to a user equipment, and the method comprises: 
receiving an uplink grant assigned by a network-side device (Section 2 “an issue regarding skipping uplink transmission for a configured grant…UE is assigned a configured grant” and “for a dynamic grant addressed to C-RNTI” Inherently these grants are received form the gNB); 
performing, based on the uplink grant, detection according to a preset detection policy; and clearing, in response to a detection result satisfying a first set condition, data buffered in a HARQ process corresponding to the uplink grant; wherein the performing detection according to a preset (Section 2 disclosing “an issue regarding skipping uplink transmission for a configured grant. According to the MAC spec, if a UE is assigned a configured grant but the UE does not have data to send, it skips the uplink transmission…It is proposed that if the UE skips an uplink transmission the UE should flush HARQ buffer”; Section 4: disclosing conditions “2>” such as “the received grant was not addressed to a Temporary C-RNTI on PDCCH, and the NDI provided in the associated HARQ information has been toggled (e.g. indicates new data by toggled NDI);  or the uplink grant was received on PDCCH for the C-RNTI and the HARQ buffer of the identified process is empty; or the uplink grant was received in a Random Access Response; or if the uplink grant is part of a bundle of the configured grant, and may be used for initial transmission all of which appear to disclose a grant indicating transmission of new data; also see last item 2 and if NO MAC PDU has been obtained” followed by items 3 disclosing obtaining a MAC PDU in certain situations followed by “3> else:” which logically shows the MAC PDU has not been obtained followed by “4> flush the HARQ buffer of the identified HARQ process”); 
wherein the uplink grant is a configured grant (D1 Section 2: “UE is assigned a configured grant”; Section 4: disclosing conditions “if the uplink grant is part of a bundle of the configured grant, and may be used for initial transmission”), and the detecting whether the MAC PDU for transmission is obtained comprises (D1, Section 4 Text Proposal, pp 1-2, 5.1.4.2 HARQ Entity disclosing features below line starting with “For each uplink grant, the HARQ entity shall…2> if the uplink grant is part of a bundle of the configured grant, and may be used for initial transmission according to subclause 6.1.2.3 of TS 38.214 [7], and if no MAC PDU has been obtained for this bundle…3> else: 4> obtain the MAC PDU from the Multiplexing and assembly entity, if any”) detecting that the MAC PDU for transmission is not obtained, when a second set condition is satisfied, wherein the second set condition comprises:
the uplink grant is a uplink grant (this feature is redundant and does not limit the claim. of course an uplink grant is an uplink grant) for indicating to a HARQ entity of the user equipment (this feature is stated as a feature of intended use; as such, this feature does not appear to limit the claims; however, see D1, Section 4 Text Proposal, pp 1-2, 5.1.4.2 HARQ Entity describing features indicated to the HARQ entity by a configured grant, (e.g., “For both dynamic grant and configured grant, bundling operation relies on the HARQ entity for invoking the same HARQ process for each transmission that is part of the same bunde [sic]…For each uplink grant, the HARQ entity shall: 1> identify the HARQ process associated with this grant…); 
 (D1 does not expressly disclose these features; however D1 is a proposal to modify the Medium Access Control (MAC) protocol specification TS 38.321. See TS 38.321 Section 5.4.3 “Multiplexing and Assembly”, pp 28-30 and specifically Section 5.4.3.1.3 after the line disclosing “The MAC entity shall not generate a MAC PDU for the HARQ entity if the following conditions are satisfied”) there is no aperiodic channel state information (CSI) requested for designated physical uplink shared channel (PUSCH) transmission (TS 38.321 pg. 29 disclosing one such condition as “there is no aperiodic CSI requested for this PUSCH transmission as specified in TS 38.212 [9]”); 
the MAC PDU comprises zero media access control service data unit (MAC SDU) (TS 38.321 pg. 29 disclosing one such condition as “the MAC PDU includes zero MAC SDUs”); and 
the MAC PDU comprises only a periodic buffer status report (BSR), and there is no data available for any logical channel group (LCG) (TS 38.321 pg. 29 disclosing one such condition as “the MAC PDU includes only the periodic BSR and there is no data available for any LCG”); 
or the MAC PDU comprises only a padding BSR (TS 38.321 pg. 29 disclosing one such condition as “or the MAC PDU includes only the padding BSR.” With the current claim construction, this alternative is the only feature that needs to be satisfied in order to satisfy the claimed “second set condition”).  

Regarding claim 21, D1 discloses the method according to claim 1, wherein the configured grant comprises a first type of configured grant and/or a second type of configured grant (Section 2: “UE is assigned a configured grant”; Section 1 “when a UE skips an uplink transmission for a configured grant or a dynamic grant that is addressed to C-RNTI).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Google et al. “Flush HARQ buffer upon skipping a UL transmission”; 3GPP TSG-RAN WG2 #101bis, Sanya, P.R. China, 16-20 April, 2018, R2-1805169, hereafter D1 in view of 3GPP TS 38.321 V 15.1.0 (2018-03) 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Medium Access Control (MAC) protocol specification (Release 15).

Regarding claims 11 and 22, the claims are directed towards a user equipment (UE), comprising: a network interface, a memory and a processor configured to perform the method of claims 1 and 21. It is inherent that the UE of D1 includes a network interface as claimed and it is notoriously well-known by one of ordinary skill in the art to implement the functions of a user equipment as a special purpose .


Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. Applicant argues the reference of record D1 does not disclose certain features, examiner respectfully disagrees. Applicant has highlighted a portion of D1 that appears to render the argued features anticipated by the reference of record in that D1 discloses a “text proposal for flushing HARQ buffer when a UE skips an uplink transmission for a configured grant” (Section 1); “skipping uplink transmission for a configured grant. According to the MAC spec, if a UE is assigned a configured grant but the UE does not have data to send, it skips the uplink transmission…” (Section 2); and, “When the MAC entity is configured with repK > 1, the parameter repK provides the number of transmissions of a TB within a bundle of the configured grant. After the initial transmission, HARQ retransmissions follow within a bundle…if the uplink grant is part of a bundle of the configured grant, and may be used for initial transmission…” (Section 4 Text Proposal, pg. 2). This, expressly discloses the conditions being a “configured grant”, a “new transmission (e.g., “initial”; as opposed to, “retransmission”) and MAC PDU is not obtained.
The conclusory statement with regards to the disclosure of TS 38.214 of “does not necessarily relate to new data” does not appear to be supported by the evidence presented by applicant and simply is a contradiction of the term “initial”. As such, the arguments are not persuasive.
It is further noted that applicant does not adequately traverse the official notice taken by examiner in the response filed 20 July, 2021; therefore, the common knowledge or well-known in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461